DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for conducting an auction, classified in G06Q 30/08.
II. Claims 12 drawn to method for conducting an auction, classified in G06Q 30/08.
III. Claims 13-17 drawn to method for conducting an auction, classified in G06Q 30/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and are mutually exclusive. For example, group II requires various steps such as storing unique bidder code associated with such bidder payment information, creating a bid sheet lacking any code only identifying an item, and processing payment information associated with such bidder, for the amount of the item- price bid. Such features are not required of group I. 
In the other hand, group I recites the machine readable codes printed in a format selected from the group consisting of: UPC-A, UPC-E, EAN-8, EAN-13, QRcodes, Aztec, Data Matrix ECC200, PFD417, Code 39, Code 93, Code 128, ITF, other machine readable codes now known or later devised, and combinations thereof. 
Furthermore, there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and are mutually exclusive. For example, group III requires various steps such as providing a payment card reading machine and obtaining from such bidder such bidder’s payment card information by reading such payment card using the payment card reading machine and process the transaction as a "card not present" transaction, with such payment card not present at the card reading machine. Such features are not required of group I. 
In the other hand, group I recites the machine readable codes printed in a format selected from the group consisting of: UPC-A, UPC-E, EAN-8, EAN-13, QRcodes, Aztec, Data Matrix ECC200, PFD417, Code 39, Code 93, Code 128, ITF, other machine readable codes now known or later devised, and combinations thereof. 
Furthermore, there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In providing a payment card reading machine and obtaining from such bidder such bidder’s payment card information by reading such payment card using the payment card reading machine and process the transaction as a "card not present" transaction, with such payment card not present at the card reading machine. Such features are not required of group I. 
In the other hand, group II requires various steps such as processing payment information associated with such bidder, for the amount of the item- price bid. 
Furthermore, there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art due to their recognized divergent and materially distinct subject matters, which require unique considerations with respect to the applicable prior art as well as requiring uniquely different fields of search (e.g. for employing different search queries, consulting searching different classes/subclasses). The distinct focus of the groups raises unique considerations with respect to the prior art such that the body of art applied to one group would not likely be applicable to the other group (as a whole or at least in part). Lastly, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) (or 112, first paragraph). 

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619